F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                 UNITED STATES COURT OF APPEALS                               FEB 8 2002

                                 TENTH CIRCUIT                          PATRICK FISHER
                                                                                 Clerk



 FABIAN L. WHITE,

          Plaintiff-Appellant,
                                                          No. 01-6381
 v.                                                 (D.C. No. 01-CV-924-W)
                                                          (W.D. Okla.)
 MARK KEYL,

          Defendant-Appellee.




                          ORDER AND JUDGMENT *


Before SEYMOUR and McKAY, Circuit Judges, and BRORBY, Senior Circuit
Judge.


      Fabian L. White, appearing pro se, appeals the district court’s dismissal of

his case for failure to set forth a claim for relief and its denial of his motion to

proceed in forma pauperis (IFP). For the reasons set forth below, we dismiss the


      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
appeal.

      On June 15, 2001, Mr. White filed a complaint against Mark Keyl in the

Western District of Oklahoma. In a nine line narrative, the complaint mentions an

encounter with a police officer but makes no statement as to who the officer was,

the nature of his injury, what caused the injury, or the right violated in the

incident. Furthermore, the complaint contained no allegations regarding the

subject matter jurisdiction under which the complaint could be brought. In short,

Mr. White failed to satisfy the requirements of Rule 8 of the Federal Rules of

Civil Procedure, that a complaint “contain. . . a short and plain statement of the

grounds upon which the court’s jurisdiction depends. . . .” F ED . R. C IV . P RO .

8(a)(1). The court dismissed the matter without prejudice and denied Mr. White’s

Application to Proceed Without Prepayment of Fees.

      Mr. White now appeals to this court and seeks to proceed in forma

pauperis. 28 U.S.C. § 1915(a) allows any court of the United States to authorize

the commencement of a suit without prepayment of fees and costs by a person

who makes affidavit that he is unable to pay such costs. The affidavit must state

the nature of the action and the affiant’s belief that he is entitled to redress. 28

U.S.C. § 1915(a)(1). The statute makes clear, however, that “[a]n appeal may not

be taken in forma pauperis if the trial court certifies in writing that it is not taken

in good faith.” 28 U.S.C. § 1915(a)(3).


                                           -2-
      Mr. White has complied with none of these requirements. He has stated

neither the nature of the action nor his entitlement to redress. The district court’s

denial of his Application to Proceed Without Prepayment of Fees stated that Mr.

White’s appeal would not be taken in good faith. We note that as the District

Court dismissed his claim without prejudice, Mr. White is free to file a new,

better formulated complaint that comports with the Federal Rules of Civil

Procedure.

      We thus DENY Mr. White’s motion to proceed in forma pauperis and

DISMISS his appeal.

                                        ENTERED FOR THE COURT


                                        Stephanie K. Seymour
                                        Circuit Judge




                                          -3-